Citation Nr: 1645893	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-31 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1954 to November 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the entire record, additional development is necessary before the claims can be adjudicated.  The Veteran contends that service connection is warranted for a bilateral hearing loss disability and tinnitus which are related to military service.  Specifically, the Veteran asserts exposure to noise from working as an aircraft mechanic while in service.

In a statement dated in December 2011, the Veteran noted that he experienced ringing in his ear while in service.  The Veteran submitted a buddy statement dated in March 2012 from D.R. who noted the Veteran's continuity of decreased hearing through the years.   

The Veteran was afforded a VA audiological examination in April 2012.  The audiometric findings revealed bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA examiner concluded that the Veteran's condition was not at least as likely as not related to military service.  The rationale for this conclusion was based on the VA examiner's finding that the Veteran's audiogram at separation from service was within normal limits for all frequencies tested and there was no documentation of hearing loss at a time near that which the Veteran was in military service.  With regard to the Veteran's tinnitus, the VA examiner noted that the Veteran did not report tinnitus at the time of the examination and as such, no nexus opinion was provided as to the Veteran's tinnitus.    

The Board found that the April 2012 VA examination was inadequate for evaluation purposes.  Pursuant to a June 2015 Board remand, the RO was to refer the Veteran's claims file to a qualified VA audiologist for a clarifying opinion as to the nature and etiology of any bilateral hearing loss disability and tinnitus that may be present.  The VA examiner was to opine as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss disability and tinnitus were causally or etiologically related to his military service, including his credible report of noise exposure from working as an aircraft mechanic.  The examiner was also to address the Veteran's contention that he had a continuity of decreased hearing since discharge from service.  

In addition, the examiner was requested to discuss medically known or theoretical causes of hearing loss and describe how hearing loss which resulted from noise exposure generally presented or developed in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  

In an August 2016 VA medical opinion, a VA examiner noted a review of the Veteran's claims file.  The VA examiner noted that the Veteran's 1954 enlistment examination which indicated 15/15 hearing and the Veteran's 1957 discharge examination which indicated hearing within normal limits 250-2000 Hertz, bilaterally.  No documentation of tinnitus was found in the service medical records.  The VA examiner noted the Veteran's VA audiological examination in April 2012.  She stated that there was conflicting evidence regarding the Veteran's occupational (post service) noise exposure between what was reported at the time of the VA examination (no post service noise exposure) and what was reported at previous examinations (significant post service noise exposure).  The Veteran's claims folder did not contain any information regarding occupational noise exposure other than what was documented at the time of the VA examination.  The VA examiner stated that until the issue of whether or not post service noise exposure occurred was resolved, an opinion regarding the etiology of hearing loss could not be made without resort to mere speculation.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Although the August 2016 VA examiner notes post service noise exposure, it is unclear based on a review of the current evidence of record if such exposure exists.  Further, as to the tinnitus claim, the Veteran is competent to provide statements regarding symptoms that are capable of lay observation and not of a complex medical matter.  This would include experiencing ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The Board finds that a remand is necessary to fully and fairly adjudicate these issues as the August 2016 VA medical opinion does not reflect adequate consideration of the evidence, to include the Veteran's lay statements.  As such, remand for a new examination and opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional, other than the VA examiner who provided the August 2016 VA medical opinion, to determine the nature and etiology of the claimed hearing loss and tinnitus.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss and tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to loud noise.

In rendering an opinion, the examiner should note the lay statements and medical records associated with his treatment.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




